UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                         Before
                             HAIGHT, PENLAND, and WOLFE
                                Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                          Private E-1 HUNTER J. ISRAEL
                           United States Army, Appellant

                                     ARMY 20131054

                            Headquarters, Fort Carson
                        Timothy Grammel, Military Judge
         Lieutenant Colonel Stephanie D. Sanderson, Staff Judge Advocate


For Appellant: Captain Payum Doroodian, JA; Gregory M. Gagne, Esq (on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Major A.G. Courie III, JA; Major
Daniel D. Derner, JA; Captain Samuel E. Landes, JA (on brief).


                                        26 April 2016
                       -----------------------------------------------------
                       OPINION OF THE COURT UPON REMAND
                       -----------------------------------------------------

WOLFE, Judge:

       A general court-martial composed of officer and enlisted members convicted
appellant, contrary to his pleas, of two specifications of making a false official
statement, one specification of sodomy with a child between the ages of 12 and 16
years, and two specifications of obstruction of justice, in violation of Articles 107,
125, and 134, 10 U.S.C. §§ 907, 925 and 934 (2006; 2012) [hereinafter UCMJ]. 1
The panel sentenced appellant to a dishonorable discharge, confinement for ten
years, and forfeiture of all pay and allowances. The convening authority approved
the adjudged sentence.

      On 18 December 2015, we issued an opinion of the court in appellant’s case
in which we affirmed appellant’s convictions for sodomy with a child and
obstruction of justice, and additionally, we affirmed a single false official statement


1
 Appellant was acquitted of one specification of providing alcohol to a minor in
violation of Article 134, UCMJ.
ISRAEL—ARMY 20131054

specification after concluding two separate convictions for statements made in a
single interview “should be approved” only as a single offense. United States v.
Israel, 75 M.J. 559, 561-62 (Army Ct. Crim. App. 2015).

      As our 18 December 2015 opinion was ambiguous as to the affirmed sentence,
on 19 April 2016, the United States Court of Appeals for the Armed Forces
(C.A.A.F.) remanded appellant’s case to this court for “clarification of the affirmed
sentence.”

       The findings as affirmed in our 18 December 2015 opinion are again
AFFIRMED. Israel, 75 M.J. at 562. We find the approved sentence is appropriate
and is AFFIRMED for the reasons stated in our 18 December 2015 decision. Id.

      Appellant may now again petition the C.A.A.F. for review. See UCMJ arts.
67(a)(3) and (b)(1).

      Senior Judge HAIGHT and Judge PENLAND concur.

                                       FOR THE
                                       FOR THE COURT:
                                               COURT:



                                       JOHNP.P.TAITT
                                       JOHN     TAITT
                                       ChiefDeputy
                                       Chief DeputyClerk
                                                     Clerk  of Court
                                                         of Court